Exhibit 10.4
December 13, 2007
David Bottegal
15815 Laughlin Lane
Silver Spring, MD 20906
Dear David:
This letter will confirm our discussion and mutual agreement regarding your
separation from employment at Nelnet as of December 31, 2007 (the “Termination
Date”). As we have discussed, the terms of your separation are as follows, and
any prior agreements or arrangements related to your employment are void:

1.  
Compensation and Benefits. You will receive the following compensation and
benefits, which exceed amounts Nelnet would otherwise be required to pay you
under our normal policies and procedures or any other law, rule or agreement:

  a.  
In lieu of notice, any monies you may be entitled to, and in consideration of
the terms of this Agreement, including the agreement not to compete with Nelnet,
the amount of three hundred thousand dollars ($300,000), less applicable taxes
and other deductions, so long as you satisfy the terms of section three (3) of
this letter, regarding your agreement not to compete with Nelnet. The foregoing
amount will be paid, less taxes and deductions, in the following manner: (i)
$11,538.46 per pay period for five (5) pay periods, pursuant to Nelnet’s
standard pay cycle, during the period beginning January 1, 2008 and ending on
March 7, 2008, with the final such payment on March 7, 2008; and (ii) a lump sum
payment in the amount of $242,307.70 to be paid on March 7, 2008. The foregoing
amounts include all unused and accrued Earned Time Off (ETO).
    b.  
Your 2007 annual incentive of one hundred thousand dollars ($100,000.00) less
applicable taxes and deductions, to be paid in approximately March 2008
concurrent with the Nelnet Performance Based Incentive Payments for all
associates.
    c.  
Your participation in Nelnet’s benefits, including life insurance, disability
insurance and ETO will cease in accordance with plan provisions, but you will
have access to COBRA benefits as required by law. Four monthly payments of COBRA
premiums totaling $121.32 for those portions of Nelnet’s benefit plans in which
you participate will be paid on the payroll following December 31, 2007. Your
participation in the Nelnet 401(k) plan and the Employee Stock Purchase Plan
will cease on or before the Termination Date.
    d.  
You may keep your laptop computer, following Nelnet’s Corporate Technology
team’s removal of all Nelnet-owned programs and applications.
    e.  
You will receive reimbursement for business expenses incurred on behalf of
Nelnet through December 7, 2007, upon submission of the same and subject to
Nelnet’s standard policies for payment of such expenses.
    f.  
You may continue to participate in Nelnet’s matching gift program until December
31, 2008, such that Nelnet will match your qualifying personal contributions to
eligible organizations as defined in the matching gift program.

 

 



--------------------------------------------------------------------------------



 



2.  
Waiver of Claims. In consideration of the amounts to be paid to you, you waive
and release Nelnet, Inc. and its employees, agents, officers, directors, and
shareholders, partners and affiliated companies; of and from any claims,
demands, actions, charges, and causes of action, known and unknown, of any kind
whatsoever, including, but not limited to, all matters relating to or arising
out of your employment with and separation from Nelnet and your compensation.
This applies to claims under Title VII of the Civil Rights Act of 1964, as
amended; the Employee Retirement Income Security Act of 1974, as amended; the
Rehabilitation Act of 1973, as amended; the Age Discrimination in Employment Act
of 1967, as amended; Section 1981 of the Civil Rights Act of 1866; Executive
Orders 11246 and 11478; the National Labor Relations Act, as amended; the Fair
Labor Standards Act of 1938, as amended; the Family and Medical Leave Act of
1993; the Equal Pay Act of 1963, as amended, the Older Workers Benefit
Protection Act; the Americans with Disabilities Act; the Civil Rights Act of
1991; and any other law or ordinance, or any other basis of action, up to and
including the effective date of this agreement. You further waive any rights and
release Nelnet from any obligation to pay for any leave benefits of any kind
upon ending of employment, whether accrued or not, including ETO. You are not
waiving rights or claims that may arise after this agreement is executed.

3.  
Agreement Not to Compete. In consideration of the amounts paid and to be paid
under this Agreement, and to protect Nelnet’s trade secrets and other
intellectual property, you specifically agree to the terms of this section. For
purposes of this Agreement, the “Business” shall be defined as Nelnet’s
participation in the Federal Family Education Loan Program, consisting of the
marketing, generation, financing, origination, servicing, purchase or sale of
student loans. Your employment in the investment banking field would not be a
violation of this Agreement.

  a.  
Until the earlier of (i) the date, if any, upon which Nelnet and all of its
affiliate or subsidiary companies cease to participate in the Business, or any
component thereof; or (ii) one (1) year (from January 1, 2008 – December 31,
2008) following the Termination Date (either, the “Noncompete Period”) you agree
not to engage in any way in any business which is directly or indirectly
competitive with the Business or the applicable component thereof, including but
not limited to:

  1.  
selling products and/or services which are substantially similar to Nelnet’s;
    2.  
soliciting business for competitive products or services to any person or entity
with whom you had contact while employed by Nelnet; or,
    3.  
owning, controlling or working as an employee or consultant for any business
engaged in any activity which is directly or indirectly competitive with the
Business.

     
For clarity, if Nelnet and its affiliate or subsidiary companies cease to
participate in a component of the Business, for example, marketing of student
loans, you would not be in violation of this provision if you subsequently
engaged in that component of the business.
    b.  
If you fail, in any manner, to comply with this agreement Nelnet may seek any
relief permitted by law, including but not limited to injunctive relief and such
other remedies for relief which may be available pursuant to Law or this
Agreement; and you agree that Nelnet shall have no obligation to make any
further payments under this Agreement and that you shall return immediately upon
demand payments that you have received under this Agreement.
    c.  
You also agree that during the Noncompete Period you will not:

  1.  
cause or attempt to cause the termination of any employee, agent or contractor
of Nelnet;
    2.  
interfere, or attempt to interfere with the relationship between Nelnet and any
employee, agent or contractor; or
    3.  
hire or attempt to hire any employee, agent, or contractor of Nelnet.

  d.  
You agree the restrictions contained in this section are reasonable and
necessary for the protection of Nelnet’s business.

 

2



--------------------------------------------------------------------------------



 



4.  
Other.

  a.  
Confidentiality and Trade Secrets. This letter is confidential and may not be
disclosed to any other person except as required by law or to your accountants
or attorneys for legitimate purposes. You possess many trade secrets of Nelnet,
such as customer lists, marketing strategies and financial information, all of
which you must keep confidential at all times unless disclosure is authorized in
writing by Nelnet.
    b.  
Employment Inquiries. In keeping with our standard policies, Nelnet will use its
best efforts to answer external employment-related inquiries by indicating only
the position(s) held by you, your dates of employment, your responsibilities,
and a confirmation of your last salary. Please direct all such inquiries to
Nelnet’s People Services department.
    c.  
REVIEW AND REVOCATION PERIODS. YOU HAVE TWENTY ONE (21) DAYS TO REVIEW AND
CONSIDER THIS AGREEMENT BEFORE SIGNING IT. YOU ARE ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT. ALSO, YOU MAY REVOKE THIS AGREEMENT
WITHIN SEVEN (7) DAYS OF SIGNING IT, BY DELIVERING A WRITTEN NOTICE OF
REVOCATION TO EVAN ROTH AT 3015 S. PARKER RD. SUITE 400, AURORA, CO 80014. THE
AGREEMENT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE AND THE PAYMENTS AND BENEFITS
WILL NOT BE MADE OR BECOME EFFECTIVE UNTIL THE END OF THIS REVOCATION PERIOD. IF
YOU REVOKE THIS AGREEMENT, IT WILL NOT BE EFFECTIVE OR ENFORCED, AND YOU WILL
NOT RECEIVE ANY PAYMENTS HEREUNDER.
    d.  
This agreement shall be interpreted, construed and enforced in accordance with
the laws of the State of Nebraska.

Please return all company property to Russ Fitzhugh in Nelnet Corporate
Technology, at 3015 S. Parker Road, Suite 400, Aurora, CO 80014, including but
not limited to your Blackberry and/or cell phone, all files and customer
information and any other company property in your possession. Thank you for
your service to Nelnet David. We wish you all the best in the future. Please
sign below to acknowledge your agreement to the terms of this letter.
Sincerely,

     
/s/ Mike Dunlap
 
Mike Dunlap,
   
Chief Executive Officer
   
Nelnet, Inc.
   

I have read and understand the terms of my mutual separation agreement from
Nelnet as described above. I am entering into this agreement voluntarily and
have had an opportunity to consult with an attorney before signing this
agreement.
David Bottegal

          /s/ David Bottegal     Date: December 13, 2007

 

3